UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 O’KANG FENYANG ANDRE RUDDOCK,

                                Plaintiff,
                                                                1:19-CV-5888 (CM)
                    -against-
                                                                CIVIL JUDGMENT
 WESTCHESTER COMMUNITY COLLEGE,

                                Defendant.

       Pursuant to the order issued January 21, 2020, dismissing this action for failure to state a

claim on which relief may be granted,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for failure

to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket.

SO ORDERED.

 Dated:   January 21, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
